UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of29 May, 2012 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 29th June 2012 ALLIED IRISH BANKS PLC - PILLAR 3 DISCLOSURE 2011 Allied Irish Banks, p.l.c. ("AIB") has published its Pillar 3 Disclosure 2011 on the Company's website at www.aibgroup.com. - Ends- For further information please contact: Alan Kelly Director of Corporate Affairs & Marketing AIB Group Bankcentre Dublin 4 Tel: + Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date29 May, 2012 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
